ON MOTION FOR REHEARING.
KRUEGER, Judge.
In his motion for rehearing appellant reiterates the same complaints against the constitutionality of the ordinance in question that he presented on the original submission of his case. We have again reviewed the record in the light of his contentions but see no good reason for receding from the conclusion reached by us as expressed in our original opinion.
Appellant now contends that he comes within the classification of an artist and is therefore exempt from prosecution under *104the ordinance in question inasmuch as physicians, • surgeons ánd artists are expressly exempt therein. The question as to whether or not he comes within the exemption specified in the ordinance is a matter of defense which he could raise, and which he no doubt did raise, on the original trial of his case but which he cannot on a habeas corpus hearing, by an attack on the validity of the ordinance, litigate in this proceeding. The only question before us in this proceeding is the validity of the ordinance and not any defensive matter which he might have raised on the trial in the county court.
Believing that the case was properly disposed of on the original submission, the appellant’s motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appéals and approved by the Court.